81 F.3d 163
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Gregory E. DOUGLAS, Petitioner-Appellant,v.Charles MILLER, Respondent-Appellee.
No. 95-2054.
United States Court of Appeals, Seventh Circuit.
Submitted March 27, 1996.*Decided March 27, 1996.

Before CUMMINGS, BAUER and RIPPLE, Circuit Judges.

ORDER

1
For the reasons stated by the district court in its Entry of April 3, 1995, the court's judgment denying Gregory Douglas's petition for a writ of habeas corpus is AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that the parties could file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   No such statement having been filed, the appeal is submitted on the briefs and the record